ORDER

PER CURIAM:
Bobby Davis appeals his conviction following jury trial for committing violence against an employee of the department of corrections, section 217.385, RSMo 2000, and sentence as a prior and persistent offender to eleven years imprisonment. He claims that insufficient evidence was presented to support the conviction. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of conviction is affirmed. Rule 80.25(b).